Citation Nr: 0940439	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-39 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 
1970, from March 1974 to August 1979, and from December 1990 
to January 1991.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

In August 2005, the Veteran cancelled a Board hearing at the 
RO scheduled for that month.  The Veteran has not requested 
that the hearing be rescheduled.  Therefore, his request for 
a hearing is considered withdrawn.  See 38 C.F.R. § 20.702 
(e) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for 
atherosclerosis.  He essentially contends that he developed 
that disease as the result of elevated cholesterol that was 
first manifested in service.  See November 2002 Claim and 
October 2005 statement.

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia. Hypercholesterolemia is an "excess of 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc." Id. at 795.  

Service connection can only be granted for a disability 
resulting from disease or injury.  See 38 U.S.C.A. § 1110.  
Therefore, despite the Veteran's diagnosis of 
hypercholesterolemia, it is a laboratory finding that 
manifests itself only in laboratory test results and is not a 
disability for which service connection can be granted.  As 
such, service connection for high cholesterol is not 
possible, and service connection for atherosclerosis, 
secondary to high cholesterol is not warranted.  38 C.F.R. § 
3.310 (2009).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Service treatment records are negative for any evidence of 
heart disease or high cholesterol during the Veteran's first 
or second period of active duty, and on discharge examination 
in 1970 and 1979, there was no indication of any heart 
disease or high cholesterol.  

Service treatment records for the Veteran's first and second 
periods of service are negative for any indication of 
elevated cholesterol.  The first finding of elevated 
cholesterol in the record comes from the Veteran's Report of 
Medical Examination for annual flying with the Reserves in 
February 1981, when the Veteran was not on active duty, but 
cholesterol levels were significantly elevated.  Service 
treatment records for the Veteran's third and final period of 
active duty, from December 1990 to January 1991, are 
unavailable.  The post-service medical evidence of record 
shows that the Veteran has been diagnosed with 
hypercholesterolemia.  See treatment records from the Medical 
University of South Carolina, Wilmington Health Associates, 
Larchmont Family Practice, DePaul Medical Center and 
September 2005 statement from J.K., MD.

The first evidence of treatment for a heart condition comes 
from treatment reports from the Medical University of South 
Carolina dated October 1988, approximately nine years after 
the Veteran's discharge from his second period of active 
duty, while the Veteran was not on active duty.  In December 
1988, while in the Air Force Reserves, the Veteran complained 
of pain or pressure in the chest and heart trouble.  The 
records show that the results from a stress test conducted in 
November 1988 were normal.  

The Report of Medical History for periodic examination in 
October 1992 notes the Veteran's history of prior heart 
disease and also indicated that he had experienced no 
problems since.  The post-service medical evidence of record 
shows that the Veteran was again diagnosed with coronary 
artery disease with angina as early as April 1991, which was 
within one year of his discharge from his last period of 
active duty.

The Veteran's private physician has opined that the Veteran's 
elevated cholesterol was hereditary and congenital.  Service 
connection is possible for congenital diseases aggravated in 
service.  Quirin v. Shinseki, 22 Vet. App. 290 (2008).

An examination and opinion is needed to determine whether the 
Veteran's currently diagnosed coronary artery disease was 
incurred or aggravated during his active military duty 
38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that there is no indication in the 
record of when the Veteran was on active duty for training.  
As the Veteran is entitled to service connection for injuries 
or diseases incurred during active duty and active duty for 
training (ACDUTRA), his periods of ACDUTRA need to be 
verified.

The Board also notes that in a January 2004 statement, the 
Veteran claimed to have located his medical records for the 
years 1990-1991.  These clinical records are not currently 
associated with the claims folder.  The procurement of 
potentially pertinent medical records referenced by the 
Veteran is required.  As it appears that there may be 
available service medical records that are not presently 
associated with the claims folder, a remand is required.  See 
38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 
3.159(c) provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of 
service on ACDUTRA.

2.  Take the necessary steps to obtain the 
Veteran's service treatment records for 
the period December 1990 to January 1991.  
These steps may include requesting the 
records from the Veteran.

3.  The Veteran should be afforded a VA 
cardiac examination to determine the 
etiology of his current coronary artery 
disease.  The examiner should provide an 
opinion as to whether the Veteran 
developed elevated cholesterol during 
active service (in light of the elevated 
readings in 1981) and if so whether the 
elevated cholesterol was a congenital 
defect or in the alternative a congenital 
disease.  The examiner should also provide 
an opinion as to whether current heart 
disease was the result of a disease or 
injury during a period of active service 
or ACDUTRA.  The examiner should also 
provide an opinion as to whether any pre-
existing heart disease was clearly and 
unmistakably not aggravated during the 
Veteran's period of active duty in 1991 
(i.e. there was no increase in underlying 
disability).  

The Veteran's claims folder must be made 
available to and reviewed by the examiner 
and the examiner should acknowledge such 
review.

A rationale should be given for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinion.

4.  If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued.  The case should be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

